DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KO et al. (US 2019/0200306).
Regarding claims 1 and 6, KO et al. disclose a user terminal (Figures 13 and 14 and paragraphs 0284-0295, UE) comprising (a radio communication method comprising, in the user terminal, the steps of):
A receiving section (Figure 14, receiver 20) that receives a SS Block (Figure 13, S1320, SS/PBCH Block transmission), which includes a synchronization signal and a broadcast channel (Figure 13, S1320, SS/PBCH Block transmission); and
A control section (Figure 14, processor 40), that specifies identification of the SS Block, based on at least one of a difference of demodulation reference signal sequences for the broadcast channel, a difference of mapping pattern of the reference signal sequences, and a difference of frequency position to which the reference signal sequences are mapped, among a plurality of symbols in the SS Block (Paragraphs 0165, 0192, 0194, 0284-0295, BS applies different DMRS sequence to each SS/PBCH Block and UE distinguishes between SS/PBCH Blocks and detects index [identification of the SS Block] of received SS/PBCH Block based on the DMRS sequence for the PBCH included in the received SS/PBCH Block).
Regarding claims 2, KO et al. disclose wherein the reference signal sequences in part of the plurality of symbols are generated based on at least part of the identification information of the SS Block (Paragraph 0287, BS generates DMRS sequence for PBCH including in each SS/PBCH Block using a cell ID and each SS/PBCH Block index [identification information of the SS Block]).
Regarding claims 3 and 7, KO et al. disclose wherein the reference signal sequences in each of the plurality of symbols are generated based on identification information of a cell in which the SS Block is transmitted  (Paragraph 0287, BS generates DMRS sequence for PBCH including in each SS/PBCH Block using a cell ID).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. as applied to claims 1-3 respectively above, and further in view of Pan et al. (US 2019/0387550).
Regarding claims 4, 8 and 9, KO et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Pan et al.: wherein the mapping patter in part of the plurality of symbols is cyclic-shifted based on at least part of the identification information of the SS Block (Pan et al., Paragraphs 0223-0224, different sequences and/or shifts may be used to implicitly indicate the SS Block index. A receiver may detect a DMRS variation and implicitly decode the SS Block ID. DMRS is cyclic shifted to produce multiple sequences).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the teachings of KO et al. include the DMRS cyclic shifting found in Pan et al. in order to coherently detect/decode the SS/PBCH Block (Pan et al., Paragraph 0223).

Claims 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. as applied to claims 1-3 respectively above, and further in view of Park et al. (US 2018/0324732).
Regarding claims 5, 10 and 11, KO et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Park et al.: wherein the frequency position in part of the plurality of symbols is shifted based on at least part of the identification information of the SS block (Park et al., Paragraph 0194, 0203, with respect to DMRS a shift may be applied to a frequency axis based on a predetermined ID and/or a BP index and/or SS block/SS burst/SS burst set index value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KO et al. to include DMRS frequency domain shifting found in Park et al. in order to transmit the reference signal (Park et al., See Abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. in view of Pan et al. as applied to claim 4 above, and further in view of Park et al.
Regarding claim 12, KO et al. in view of Pan et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Park et al.: wherein the frequency position in part of the plurality of symbols is shifted based on at least part of the identification information of the SS block (Park et al., Paragraph 0194, 0203, with respect to DMRS a shift may be applied to a frequency axis based on a predetermined ID and/or a BP index and/or SS block/SS burst/SS burst set index value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of KO et al. and Pan et al. to include DMRS frequency domain shifting found in Park et al. in order to transmit the reference signal (Park et al., See Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0058620) disclose SS block index being a combination of PBCH implicit information and PBCH DMRS sequence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 18, 2021